            Case 1:19-cv-02700-DLF Document 10 Filed 10/10/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA


NOVA OCULUS PARTNERS, LLC et al, )
                                 )
                                 )                    19-cv-02700-DLF
                                 )
            Plaintiffs,          )
                                 )
     v.                          )
                                 )
SECURITIES AND EXCHANGE          )
COMMISSION                       )
     100 F Street N.E.           )
     Washington, D.C. 20549      )
                                 )
            Defendant.           )



               SECURITIES AND EXCHANGE COMMISSION’S ANSWER

       Defendant, the United States Securities and Exchange Commission (the “Commission” or

“SEC”), by and through its undersigned attorney, hereby answers the Complaint in this case as

follows.

       In response to the numbered paragraphs of the Complaint, Defendant admits, denies, or

otherwise states as follows:

       1.       The allegations contained in this paragraph consist of legal conclusions to which

no response is required. To the extent a response is deemed necessary, defendant denies it has

improperly withheld agency records.

       2.       Defendant lacks knowledge or information sufficient to form a belief as to what

records this paragraph is referring and therefore denies the allegations of this paragraph.

       3.       Defendant admits it has not produced any records. To the extent the paragraph

suggests not producing records was improper under the Freedom of Information Act (“FOIA”),

Defendant denies the allegations of this paragraph.
            Case 1:19-cv-02700-DLF Document 10 Filed 10/10/19 Page 2 of 5



       4.       Defendant lacks knowledge or information sufficient to form a belief as to the

truth of this paragraph and therefore denies.

       5.       Admit.

       6.       This paragraph contains conclusions of law relating to jurisdiction to which no

response is required. To the extent a response is deemed to be required, Defendant denies that the

Court has jurisdiction as the Complaint provides no reason to believe that Defendant improperly

withheld any agency records.

       7.       This paragraph contains conclusions of law relating to venue to which no

response is required.

       8.       Admit that Rogers Joseph O’Donnell, PC submitted a FOIA request on July 15,

2019 and that Complaint Exhibit 1 is a copy of that request.

       9.       Admit.

       10.      Admit that Jeffrey Ovall placed a phone call and sent an email dated July 17,

2019 and that Complaint Exhibit 3 is a copy of that email. The Court is respectfully referred to a

copy of Complaint Exhibit 3 for a complete and accurate statement of its contents.

       11.      Admit that Lisa Himes sent an email dated July 17, 2019 and that Complaint

Exhibit 4 is a copy of that email. The Court is respectfully referred to Complaint Exhibit 4 for a

complete and accurate statement of its contents.

       12.      Admit that Mr. Ovall sent an email dated July 19, 2019 and that Complaint

Exhibit 5 is a copy of that email. The Court is respectfully referred to Complaint Exhibit 5 for a

complete and accurate statement of its contents.

       13.      Admit that the SEC FOIA Office sent an email dated July 19, 2019 and that

Complaint Exhibit 6 is a copy of that email. The Court is respectfully referred to Complaint

Exhibit 6 for a complete and accurate statement of its contents.

                                                   2
          Case 1:19-cv-02700-DLF Document 10 Filed 10/10/19 Page 3 of 5



       14.     Admit that Ms. Himes sent an email dated July 19, 2019 and that Complaint

Exhibit 7 is a copy of that letter. The Court is respectfully referred to Complaint Exhibit 7 for a

complete and accurate statement of its contents.

       15.     Admit that Jeff Ovall sent an email dated July 19, 2019 and that Complaint

Exhibit 8 is a copy of that email. The Court is respectfully referred to Complaint Exhibit 8 for a

complete and accurate statement of its contents.

       16. Admit that Ms. Himes sent an email dated July 19, 2019 and that Complaint Exhibit

9 is a copy of that letter. The Court is respectfully referred to Complaint Exhibit 9 for a

complete and accurate statement of its contents.

       17.     Admit the allegations in the first sentence. The second sentence contains

conclusions of law, to which no response is required. To the extent a response is deemed to be

required, denied.

       18.     Admit that Felicia Taylor responded to Plaintiffs’ request by letter dated August

23, 2019 and that Complaint Exhibit 10 is a copy of that letter. The Court is respectfully referred

to Complaint Exhibit 10 for a complete and accurate statement of its contents.

       19.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is deemed to be required, denied.

       20.     Admit that Ms. Himes sent an email dated September 9, 2019 and that Complaint

Exhibit 11 is a copy of that letter. The Court is respectfully referred to Complaint Exhibit 11 for

a complete and accurate statement of its contents.

       21.     This paragraph contains conclusions of law, to which no response is required. To

the extent a response is deemed to be required, denied.

       22.     Defendant incorporates by reference its responses to all preceding paragraphs.




                                                   3
            Case 1:19-cv-02700-DLF Document 10 Filed 10/10/19 Page 4 of 5



       23.      This paragraph contains conclusions of law, to which no response is required. To

the extent a response is deemed to be required, denied.

       24.      This paragraph contains conclusions of law, to which no response is required. To

the extent a response is deemed to be required, denied.

       Defendant specifically denies each and every allegation of the Complaint that is not

specifically and expressly admitted herein, and further denies that Plaintiffs are entitled to the

relief requested or to any relief whatsoever.

                                  AFFIRMATIVE DEFENSES

       1. The Court lacks jurisdiction over this matter.

       2.       The Complaint fails to state a claim upon which relief can be granted because the

Commission has not improperly withheld any agency records.

       3.       Exceptional circumstances exist that warrant placing the request in a track for

complex requests because the SEC is exercising due diligence in responding to the request, and

the request as modified in Exhibit 11 would require the review of well over 10,000 documents.




                                                  4
            Case 1:19-cv-02700-DLF Document 10 Filed 10/10/19 Page 5 of 5



       4.       Many of the requested documents concern a pending SEC enforcement action as

well as pending FOIA litigation and consequently will be protected under FOIA Exemptions 5

and 7. The SEC may also determine that other exemptions apply when it reviews the documents.

                                           Respectfully submitted,

                                           SECURITIES AND EXCHANGE COMMISSION


                                           By: /s/ Carin Cozza
                                           Carin Cozza
                                           Senior Counsel
                                           Securities and Exchange Commission
                                           100 F Street, NE
                                           Washington, DC 20549
                                           Tel: (202) 551-7958
                                           Fax: (202) 772-9263
                                           cozzac@sec.gov

                                           Counsel for Defendant




                                              5
